DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 2-6 have been cancelled. Claim 1 is currently pending in this application.
Claim Objections
	Claims 2 has been cancelled. Thus, the objection to claim 2 has been withdrawn.
Claim 1 is objected to because of the following informalities:  “within an educational facility” should be “within the educational facility” [Line 6].  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
On page 6 of the Applicant’s Remarks, the Applicant argues that, “Kim does not teach not only matching with previously identified image of a child, but also quantitative analysis of educational activities in an educational facility. Therefor it is respectfully submitted that the combination Kim and Zhang is improper and failed to establish how "each and every one" of the claimed features is believed to be disclosed by the cited references, either independently or in combination. Accordingly, applicant respectfully submits that the rejection is improper at least in view of the above and request the rejection to be withdrawn.”
However, the Examiner respectfully disagrees with the Applicant’s Remarks. In response to applicant's arguments against the references individually, one cannot show nonobviousness In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant is mischaracterizing the Examiner’s rejection. The argument, “Kim does not teach not only matching with previously identified image of a child…,” is in regards to original claim 5 (current amended claim 1). The claim states, “a recording module for capturing the image of the child taken in real time to transfer said image information tracked in time series to said intermediary module wherein said recording module is installed in plurality around the stations for the purpose of recognizing identification from the captured image of the child by matching with previously identified image of the child.” 
However, the Examiner never stated in the previous and/or current rejection that Kim disclosed this feature. The Examiner stated that Kim discloses that it is possible to acquire information of a play area used by a child based on the tagging information of the infant in the protector terminal, and to grasp the state of the infant in real time from the image photographing device installed in the play area It is effective [See Kim, 0012]. For example, the play area may be divided into play areas such as language, logic, science, art, physical activity, nature, and the like within the playground. In the play area described above, Apparatus, that is, a camera, for example, and can transmit the image data photographed in the play area to the server [See Kim, 0026]. That is, when the inquiry input of the image data stored in the server or transmitted in real time from the protector terminal is received, the protector can grasp the state of the infant in real time by reproducing the image data [See Kim, 0027]. In addition, according to an embodiment of the present invention, it is possible to acquire information of a by matching with previously identified image of the child.
However, in the same field of endeavor, Zhang discloses a system and a method for realizing identity identification based on a radio frequency identification technology [See Zhang, Abstract]. The system comprises: a radio frequency detector on the ground and configured to detect radio frequency tags and send, when a radio frequency tag is detected, information carried in the radio frequency tag to a controller; a camera configured to collect a face image and send the collected face image to the controller; and the controller, configured to: determine, according to the information, a first identification of a user corresponding to the radio frequency tag, determine, according to the face image, a second identification of the user, and control a turnstile to allow the user to pass through when the first identification of the user and the second identification of the user match [See Zhang, Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the face image of the user being carried in the information of the tag and the imaging of the second face image as taught 
Kim discloses a method for analyzing activities of infants including: a step of obtaining access information of infants by detecting tagging information of an identification tag that an infant has from at least one tag identification apparatus equipped in one or more amusement areas previously-installed in an amusement facility [See Kim, Abstract]. Therefore, it is possible to provide guardian with an analysis result based on individual characteristics of infants from access information of infants using an amusement area to usefully use the analysis result as a customized education indicator [See Kim, Abstract]. The play facility may be any one of play facilities for children, such as a play room and a kids' café [See Kim, 0025]. In order to analyze the behavior of the infant, the play area is divided according to predetermined criteria [See Kim, 0025]. Any space in which a recognizing device is installed and can transmit / receive access information data to / from the server can be used without limitation [See Kim, 0025]. For example, the play area may be divided into play areas such as language, logic, science, art, physical activity, nature, and the like within the playground [See Kim, 0026]. In other words, by visiting the play facility and providing the results of the analysis according to the individual characteristics of the infant to the guardian terminal from the access information of the infant using the pre-installed play area, it is useful as an index of customized education by acquiring the information of the area where the infant has high concentration and curiosity [See Kim, 0035]. Thus, the amusement facility is used for educational purposes which can be seen as an educational facility.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KIM SU HYANG (Hereafter, “Kim”) [KR 20190068872 A1] in view of ZHANG et al. (Hereafter, “Zhang”) [US 2020/0193446 A1].
In regards to claim 1, Kim discloses a system for quantitative analysis of educational activities of a child ([Title] method for analyzing activities of infants) in an educational facility ([0026] For example, the play area may be divided into play areas such as language, logic, science, art, physical activity, nature, and the like within the playground) comprising: (1) a communication module, that emits a magnetic signal with a unique identification (ID) and location data corresponding to a station at predetermined constant interval times, that is carried on a child working in various stations within an educational facility ([0028] Meanwhile, in the present invention, the infant visiting the amusement facility may be given an identification tag. At this time, the identification tag may be an identification tag such as a name tag, a bracelet, a necklace and a sticker, and an NFC, RFID, barcode. [0029] That is, in step S1, when the infant holds the above-described identification tag, when the infant enters or exits the play area, the tag recognizing device detects the tagging information of the identification tag held by the infant from the tag recognition device installed in the play area, It will be understood that information can be acquired. [0030] More specifically, the step S1 obtains the entrance time and the leaving time of the infant entering the play area from the tagging information of the identification tag held by the infant. [0075] According to one embodiment of the present invention, the play facility may comprise one or more pre-installed play areas.); (2) an intermediary module that classifies the magnetic signal received from said communication module by the unique identification (ID) and sends the classified magnetic signal to an analysis server ([0057] The tag recognition device 20 may be any device capable of recognizing the identification tag 30 possessed by the infant and may be used without limitation such as an NFC reader, an RFID reader, a barcode reader, and a Bluetooth reader, It can be a means for sensing and recognizing a signal. [0060] The access information obtaining unit 41 detects the tagging information of the identification tag 30 held by the infant from at least one tag recognition device 20 provided in at least one play area installed in the playground, As shown in FIG. 2. [0061] That is, the access information acquisition unit 41 can acquire the time when the infant's identification tag 30 has entered the play area and the time when it has exited, and obtain the infant's use time from the acquired time information. [0062] That is, it can be understood that the access information acquisition unit 41 is capable of performing all the functions performed in the step S1 of FIG. 2.); (3) said analysis server for calculating time spent occupied in various stations corresponding to the location data for each unique identification (ID) from the magnetic signal received from said intermediary module, and generating quantitative statistical information from the occupancy of the child ([0030] More specifically, the step S1 obtains the entrance time and the leaving time of the infant entering the play area from the tagging information of the identification tag held by the infant, calculates the use time of the infant from the acquired time, The use time and frequency of use of the play area accessed by the infant can be obtained and utilized as data of the behavior analysis result of the infant. [0031] Meanwhile, after the execution of step S1, a behavior analysis result that generates the behavior analysis result of the infant using the infant's access time, the use time and the use frequency information of the installed one or more play areas acquired by the execution of the step S1 is generated Step S2 may be performed. [0032] At this time, in step S2, the behavior analysis result of the infant can be generated by accumulating at least one of the use time and the use time of the play area in and out of the infant. [0063] The behavior analysis result generating unit 42 generates a behavior analysis result of the infant using the access time, the use time and the use frequency information for the at least one play area of the obtained infant. [0064] At this time, the behavior analysis result of the infant can be obtained by accumulating at least one of the use time and the use frequency of the play area that the infant enters and exits from the access information of the infant's play area acquired by the access information obtaining unit 41, It can be understood that the analysis result is generated. [0065] That is, in one embodiment, the region where the infant has the maximum use time is extracted as the region having the highest concentration of the infant or the region where the infant has the highest interest and interest is selected as the region having the highest use frequency The analysis results can be generated.); (4) a recording module for capturing the image of the child taken in real time to transfer said image information tracked in time series to said intermediary module wherein said recording module is installed in plurality around the stations for the purpose of recognizing identification from the captured image of the child ([0012] In addition, according to an embodiment of the present invention, it is possible to acquire information of a play area used by a child based on the tagging information of the infant in the protector terminal, and to grasp the state of the infant in real time from the image photographing device installed in the play area It is effective. [0026] For example, the play area may be divided into play areas such as language, logic, science, art, physical activity, nature, and the like within the playground. In the play area described above, Apparatus, that is, a camera, for example, and can transmit the image data photographed in the play area to the server. [0027] That is, when the inquiry input of the image data stored in the server or transmitted in real time from the protector terminal is received, the protector can grasp the state of the infant in real time by reproducing the image data. [0049] In addition, according to an embodiment of the present invention, it is possible to acquire information of a play area used by a child based on the tagging information of the infant in the protector terminal, and to grasp the state of the infant in real time from the image photographing device installed in the play area It is effective. [0092] On the other hand, although not shown in FIG. 4, at least one image photographing device may be provided in the above-described play area, and a function of transmitting image data photographed in the play area from the image photographing device described above to the server Thereby enabling the guardian to grasp the state of the infant in real time.) ([0028] Meanwhile, in the present invention, the infant visiting the amusement facility may be given an identification tag. At this time, the identification tag may be an identification tag such as a name tag, a bracelet, a necklace and a sticker, and an NFC, RFID, barcode. [0058] The identification tag 30 may be an identification tag 30 including at least one of NFC, RFID, barcode, and Bluetooth compatible with the above-described tag recognition device 20. For example, A necklace, a sticker, or the like, and may be used as communication means for generating access information of the infant.); wherein said various stations are at least one stations of language & literature, mathematics/puzzles, science, art, role play, water/sand play, sculpture, blocks, music, woodworking and computer station ([0075] According to one embodiment of the present invention, the play facility may comprise one or more pre-installed play areas. [0076] For example, with reference to 100 in FIG. 3, a play area may have a play area separated into section A (110), section B (120), and section C (130). [0077] For example, section A (110) is a play area related to language, and section B (120) is a play area related to music. Area, section C (130) may be a play area associated with physical activity.); ([0023] An access information acquisition step S1 for acquiring access information of the infant can be performed by sensing the tagging information of the infant. [0030] More specifically, the step S1 obtains the entrance time and the leaving time of the infant entering the play area from the tagging information of the identification tag held by the infant, calculates the use time of the infant from the acquired time, The use time and frequency of use of the play area accessed by the infant can be obtained and utilized as data of the behavior analysis result of the infant. [0063] The behavior analysis result generating unit 42 generates a behavior analysis result of the infant using the access time, the use time and the use frequency information for the at least one play area of the obtained infant. [0064] At this time, the behavior analysis result of the infant can be obtained by accumulating at least one of the use time and the use frequency of the play area that the infant enters and exits from the access information of the infant's play area acquired by the access information obtaining unit 41, It can be understood that the analysis result is generated.); a computation unit for calculating numerical data for time of occupancy in one of the various stations from the corresponding position data and the time data ([0032] At this time, in step S2, the behavior analysis result of the infant can be generated by accumulating at least one of the use time and the use time of the play area in and out of the infant. [0033] In one embodiment, when the play area is provided with areas A, B, and C, and the infant uses the area A for 5 minutes, the area B for 5 minutes, and the area A for 15 minutes, The above-mentioned A-use time of the infant can be measured for 20 minutes, the use frequency can be measured twice, and the use time of the B-area can be measured once for 5 minutes.); and a quantitative analysis unit for generating quantitative statistical information based on the time of occupancy of the child in one of the various stations ([0031] Meanwhile, after the execution of step S1, a behavior analysis result that generates the behavior analysis result of the infant using the infant's access time, the use time and the use frequency information of the installed one or more play areas acquired by the execution of the step S1 is generated Step S2 may be performed. [0032] At this time, in step S2, the behavior analysis result of the infant can be generated by accumulating at least one of the use time and the use time of the play area in and out of the infant. [0064] At this time, the behavior analysis result of the infant can be obtained by accumulating at least one of the use time and the use frequency of the play area that the infant enters and exits from the access information of the infant's play area acquired by the access information obtaining unit 41, It can be understood that the analysis result is generated. [0065] That is, in one embodiment, the region where the infant has the maximum use time is extracted as the region having the highest concentration of the infant or the region where the infant has the highest interest and interest is selected as the region having the highest use frequency The analysis results can be generated. [0066] Accordingly, when the protector and the infant visit the playground, the behavioral analysis result according to the individual characteristics of the infant can be easily provided from the protector terminal based on the infant's access information using the play area. From the behavior analysis result, And acquiring information of a region in which curiosity is high, it is advantageously used as an index of customized education.).
Zhang discloses (4) a recording module for capturing the image of the child taken in real time to transfer said image information tracked in time series to said intermediary module wherein said recording module is installed in plurality around the stations for the purpose of recognizing identification from the captured image of the child by matching with previously ([Abstract] The specification discloses a system and a method for realizing identity identification based on a radio frequency identification technology. The system comprises: a radio frequency detector on the ground and configured to detect radio frequency tags and send, when a radio frequency tag is detected, information carried in the radio frequency tag to a controller; a camera configured to collect a face image and send the collected face image to the controller; and the controller, configured to: determine, according to the information, a first identification of a user corresponding to the radio frequency tag, determine, according to the face image, a second identification of the user, and control a turnstile to allow the user to pass through when the first identification of the user and the second identification of the user match.); wherein said image of the child is child's face image or iris image ([Abstract] face image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the face image of the user being carried in the information of the tag and the imaging of the second face image as taught by Zhang in order to determine if the second face image is a match for the user in the first face image for the tag. The motivation behind this modification would have been for an implementation of the system and the method for realizing identity identification based on a radio frequency identification technology to be convenient, fast, and secure and for the user experience to be excellent [See Zhang].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KAITLIN A RETALLICK/             Primary Examiner, Art Unit 2482